Vermont Superior Court
                                    Environmental Division

===============================================================================
                      ENTRY REGARDING MOTION
===============================================================================

In re Musty Zoning Permit,                                         Docket No. 174-10-10 Vtec
Project: Construction of single family dwelling on previously-subdivided lot.
Applicant: Sherrill Musty
           (Appeal from DRB denial of appeal from Zoning Administrator’s permit determination)

Title: Motion to Dismiss Certain Issues in SOQ (Filing No. 1)
Filed: January 3, 2011
Filed By: Liam L. Murphy, Attorney for Appellee/Applicant Sherrill N. Musty
Response in Opposition filed on 01/19/11 by Appellant Frederick P. Tiballi
Reply filed on 02/03/11 by Liam L. Murphy, Attorney for Appellee Sherrill N. Musty
Additional Response in Opposition filed on 02/15/11 by Appellant Frederick P. Tiballi

_X_ Granted                     ___ Denied                      ___ Other

       Neighbor Frederick Tiballi (“Appellant”) appeals the issuance of a zoning permit to Sherrill
Musty (“Applicant”), authorizing the construction of a single family dwelling on a previously
subdivided lot, located at 62 Crescent Terrace in the City of Burlington (“City”). By his Statement
of Questions, totaling 47 Questions that are elaborated over 21 pages, Appellant identifies the
scope of the legal issues he requests that this Court address in this appeal. Because we conclude
that many of Appellant’s Questions are beyond the jurisdictional parameters of this appeal, we
DISMISS the Questions identified below.
         Some background has been provided by the parties. In 2008, Applicant submitted an
application to subdivide her pre-existing lot on Crescent Road, which had previously been
developed with a single family dwelling. By this subdivision, Applicant intended to create two
lots, one of which would host the pre-existing dwelling and the second of which would be
developed in the future. The City of Burlington Development Review Board (“DRB”) ultimately
approved Applicant’s proposed two-lot subdivision by decision dated December 17, 2008. No
appeal was taken from that decision and it therefore became final. See 24 V.S.A. § 4472(d)
(“failure of any interested person to appeal [a municipal land use determination results in] all
interested persons affected . . . be[ing] bound by that decision”).
        Some unfortunate consternation may have been caused for Appellant and others by the
next procedural facts. The DRB’s subdivision approval was conditioned upon several general and
specific conditions. Two of the specific conditions required that Applicant (1) record a subdivision
mylar plat “with all applicable endorsement signatures” and (2) that prior to finalizing and
recording the mylar copy of the subdivision plat, the plat “be revised [to] show[] the front yard
setbacks on the two adjacent properties to the south and a compliant front yard setback on the
proposed vacant lot . . ., subject to staff review and approval.” In re Musty Combined Preliminary
& Final Plat Review of 2-lot subdivision (no development included), at 5 (City of Burlington Dev.
Review Bd. Dec. 17, 2008).
In re Musty Zoning Permit, No. 174-10-10 Vtec (EO on Applicant’s motion to dismiss)(02-24-2011)   Page 2 of 4.



        The DRB December 17, 2008 subdivision decision referenced the size of the proposed new
lot as being 6,020 square feet.1 However, when the revised subdivision plat was recorded in
mylar form with the City, it showed the proposed new lot as having 7,220 square feet. This
revised subdivision plat, with the signature endorsement of the then DRB Chair, was recorded in
the City of Burlington Land Records on May 19, 2009 at Map Slide 437B; Appellant filed a copy of
this recorded map as his Exhibit 3.
        The official file concerning this prior subdivision also includes the following:
        A note from a City Planner, dated June 17, 2009, certifying that the subdivided vacant lot
        was 7,220 square feet in size and that this size estimate was different than that referenced
        in the DRB decision “due to lot line adjustments that were needed in order to comply with
        condition of approval #2.” See Appellant’s Exhibit 4.
        A “Zoning Permit Certificate of Appropriateness” for the Musty subdivision plat was issued
        by the City of Burlington Department of Planning and Zoning on June 29, 2009.
         No appeal was taken from the endorsement signature of the DRB Chair, the lot size
certification, nor the issuance of the Certificate of Appropriateness. We therefore are obligated to
respect those final determinations and cannot allow them to be collaterally attacked in this
appeal. 24 V.S.A. § 4472(d); see also Levy v. Town of St. Albans Zoning Bd. of Adjustment, 152
Vt. 139, 143 (1989) (concluding that 24 V.S.A § 4472(d) “implements a policy of repose, even
where the [municipal] board’s ruling is ultra vires. To hold otherwise would severely undermine
the orderly governance of development and would upset reasonable reliance on the process.”).
        Many of the Questions Appellant presents challenge the legal sufficiency of the subdivided
lot and do not directly challenge the construction permit at issue in this appeal. Appellants’
Questions 1, 3, 11, 12, 14, 15, 18, 19, and 20 all challenge the sufficiency of the lot street
frontage, which is an issue directly addressed in the prior subdivision permit proceedings.
Questions 5(g) and 272 allege that the lot created through the prior subdivision process is non-
conforming, although the basis for this nonconformity is not entirely clear from Appellants’
multiple filings.3 Questions 6 through 10 (inclusive), and all of Question 13 challenge the legal
sufficiency of the subdivided lot. Questions 34 through 42 (inclusive) and 47 question the legality
of the recorded mylar copy, endorsed by the DRB Chair, of the final subdivision plat. Appellant
expresses strong arguments to support these challenges to the subdivision process and the lot
that it approved, but he offers no foundation for our legal authority to address those challenges in
the present appeal of a construction permit. We find no authority for ignoring § 4472(d) and the
jurisdictional limits thereby imposed on this Court. We therefore conclude that these Questions
must be DISMISSED as a matter of law.
        Appellant also asserts, by his Questions 27 through 31 (inclusive), that Applicant’s
application to construct a single family residence is not in compliance with the general purpose
provisions for the zoning district in which this property lies: the Residential Low Density Zoning
District (“RL District”). See City of Burlington, Vermont Comprehensive Development Ordinance


1 The minimum lot size for the applicable zoning district is 6,000 square feet. City of Burlington, Vermont
Comprehensive Development Ordinance § 4.4.5(b).
2  Appellant’s Statement of Questions contains two versions of Questions 23 through 27 (inclusive).
Compare page 16 to page 17 from Appellant’s Statement of Questions. That is why Question 27 is
addressed twice in our analysis: to address both versions of the Question.
3   Appellant’s motions and legal memoranda follow a confusing format and are at times difficult to
comprehend. We strongly encourage Appellant to seek assistance in proofreading his court filings.
Obtaining such assistance from a licensed attorney experienced in the area of land use litigation would help
Appellant determine how best to present his legal arguments and would greatly assist the Court in
understanding them. At a minimum, the Court recommends that Appellant consider using a uniform font
style and size in his narrative paragraphs, and refrain from using capitalized or italicized fonts, except in
exceptional circumstances.
In re Musty Zoning Permit, No. 174-10-10 Vtec (EO on Applicant’s motion to dismiss)(02-24-2011)   Page 3 of 4.



(“Ordinance”) § 4.4.5(a)(1). In these Questions, Appellant cites specifically to the purpose
provision for all Residential Districts (Ordinance § 4.4.5(a)) and the language therein.
       Applicant requests that we dismiss these Questions as well, on the grounds that the
purpose provisions are standardless and therefore must be regarded as void for vagueness,
pursuant to the Supreme Court’s directive in In re JAM Golf, LLC, 2008 VT 110, 185 Vt. 201. For
the reasons stated below, we GRANT Applicant’s request that these Questions be dismissed, but
not because of the assessment suggested by Applicant.
        Purpose provisions in zoning regulations provide an important overview and starting point
for the analysis of a land use application. Such provisions are often general in nature and
provide a basic overview instead of specific criteria with which a proposed development must be
shown to conform. In In re Pierce Woods PRD and Subdivision Application, we explained the
following:
                 Purpose provisions in zoning regulations are necessary and helpful because
         they often provide a guide for interpretation and enforcement of regulatory
         provisions in an ordinance. But the purpose provisions are not in themselves
         regulatory in nature. See In re Meaker, 156 Vt. 182, 185 (1991) (a “purpose
         statement . . . has no direct regulatory effect.”), citing Kalakowski v. John A. Russell
         Corp., 137 Vt. 219, 225 (1979). Thus, while [a purpose provision] provides guidance
         for our analysis . . ., it is improper for the Planning Commission in the first instance
         or this Court on appeal to determine “conformance” with this purpose provision.
No. 33-2-06 Vtec, slip op. at 8 (Vt. Envtl. Ct. Feb. 28, 2007), aff’d, 2008 VT 100. We therefore
conclude that Questions 27 through 31 must be DISMISSED from this appeal, because, while the
precedent of Meaker establishes the value of purpose provisions, it also dictates that such
provisions do not establish specific standards against which a development application may be
judged. For the same reasons, we also decline Applicant’s implied invitation to strike the purpose
provisions as void for vagueness. We conclude that the precedent of JAM Golf does not apply to
purpose provisions in zoning ordinances.
        Lastly, we review a Question that Applicant does not specifically challenge: Appellant’s
Question 32. By this Question, Appellant seeks a determination of whether the proposed
development conforms with the stated “intent” of Ordinance § 5.2.4. Section 5.2.4 concerns lot
coverage provisions under the city-wide General Regulations in Article 5 of the Ordinance. The
intent language of Ordinance § 5.2.4 cited by Appellant appears to be a purpose provision, and
for that reason this Question may be dismissed for the same reasons as detailed above.
Additionally, Ordinance § 5.2.4 appears to be inapplicable to the pending application. The
specific lot coverage limitation, by its very language, applies only to “properties two (2) or more
acres in size,” but the lot at issue here is less than two acres. Further, as the City notes in its
memorandum in response to all of the pending motions, Appellant’s calculation of the area to be
covered by Applicant’s development includes roof overhangs and other areas not contemplated by
the Ordinance as included in lot coverage calculations. For these reasons, we DISMISS
Appellant’s Question 32 as well.4
       For all these reasons, the following Questions from Appellant’s Statement of Questions are
hereby DISMISSED: 1, 3, 5(g), 6–15, 18–20, 27–31, 32, 34–42, and 47.




___________________________________________        __February 24, 2011__
       Thomas S. Durkin, Judge                              Date
===============================================================================
Date copies sent to: ____________                  Clerk's Initials _______

4   We note that there is no Question 33 in Appellant’s Statement of Questions, filed November 2, 2010.
In re Musty Zoning Permit, No. 174-10-10 Vtec (EO on Applicant’s motion to dismiss)(02-24-2011)   Page 4 of 4.



Copies sent to:
  Appellant Frederick P. Tiballi
  Kimberlee J. Sturtevant, Attorney for the City of Burlington
  Liam L. Murphy, Attorney for Appellee/Applicant Sherrill N. Musty
  Interested Person Lynne Tiballi
  Interested Person Phyllis P. Rose
  Interested Person Alexander H. Rose
  Interested Person Colin Trevorrow
  Interested Person Isabelle Trevorrow
  Interested Person Lewis R. First
  Interested Person Sandra L. First
  Interested Person Rachel First
  Interested Person Daniel L. Lustgarden
  Interested Person Callie Fortin
  Interested Person Charles Bookwalter
  Interested Person Carol S. Bookwalter
  Interested Person Jurij Homziak
  Interested Person Mary Trexler
  Interested Person Ann K. Cenci Family Trust
  Interested Person Eugene P. Cenci
  Interested Person Robert G. Openheimer
  Interested Person Wendy D. Oppenheimer
  Interested Person Ann Vivian
  Interested Person Sue Ellen Strang
  Interested Person Rita Carlile
  Interested Person Paul Carlile